Appeal by defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered October 6, 1983, convicting him of burglary in the first degree, criminal use of a firearm in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, reckless endangerment in the first degree (two counts) and criminal possession of stolen property in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s pretrial motion as sought suppression of identification testimony.
Judgment affirmed.
Inasmuch as the record reveals no suggestive police-arranged procedure at the scene of the crime in the identification of defendant by several bystanders (cf. People v Adams, 53 NY2d 241), defendant’s due process rights have not been violated. Moreover, defendant has not preserved for review any issue concerning the sufficiency of the plea allocution (see, *562People v Pellegrino, 60 NY2d 636). In any case, there is ample evidence that defendant’s plea of guilty was knowingly, intelligently and voluntarily entered (see, People v Harris, 61 NY2d 9). Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.